                                                                              USDC SDNY
                                                                              DOCUMENT
                                                                              ELECTRONICALLY FILED
                                                                              DOC #: _________________
UNITED STATES DISTRICT COURT                                                                3/4/2020
                                                                              DATE FILED: ______________
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------X
                                                               :
JANE WADLER,                                                   :
                                                               :
                                    Plaintiff,                 :   ORDER
                                                               :
                  -v-                                          :   19-CV-42 (KPF) (JLC)
                                                               :
CONSOLIDATED EDISON COMPANY OF                                 :
NEW YORK, INC., et al.,                                        :
                                                               :
                                    Defendants.                :
---------------------------------------------------------------X

JAMES L. COTT, United States Magistrate Judge.

        By Order of Reference dated March 4, 2020 (Dkt. No. 60), Judge Failla referred this case

to me for settlement. The parties are directed to advise the Court within 60 days of the date of

this Order when they wish to schedule a settlement conference. The parties should do so by

filing a letter-motion on the docket that indicates at least three dates that are mutually convenient

for the parties. Alternatively, counsel are free to call chambers at (212) 805-0250 with both sides

on the line and coordinate with my deputy clerk, David Tam, to find a mutually convenient date

for the parties and the Court.

        SO ORDERED.

Dated: March 4, 2020
       New York, New York
